DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 10/26/2020, the amendments have been considered. Claims 1, 2, and 16-20 has been amended. Claims 1-20 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant’s arguments, filed 10/26/2020, with respect to the 101 Rejection have been fully considered and are persuasive.  The 101 Rejection has been withdrawn.

Applicant’s arguments with respect to claims 1 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a reception unit configured to…”, “a transmission unit configured to...”, “a control unit configured to…”, “an assignment unit configured to…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder “a reception unit”, “a transmission unit”, “a control unit”, and “an assignment unit”, coupled with functional language “receive…”, “push-transmit…”, “cancel push transmission…”, and “assign an identifier…”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the written description clearly links or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skilled in the art would recognize what structure, material, or acts perform the claimed function (Paragraph 0277).  

If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Famaey (WO 2015/121342 A1), hereinafter “Famaey” in view of Youenn Fablet et al (WO 2015/004276 A2), hereinafter “Fablet”.

Regarding Claim 1, Famaey discloses a server apparatus (Famaey, Fig 1, Page 15, lines 6-10, content delivery system comprising at least one server and one or more delivery nodes that are connected to clients) comprising:
at least one processor (Famaey, Fig 13, Page 32, lines 6-7, processor);
and a memory that is coupled to the at least one processor and stores one or more computer-readable instructions, wherein the computer-readable instructions cause, when executed by the at least one processor (Famaey, Fig 13 Page 32, lines 6-7, at least one processor coupled to memory elements), the at least one processor to function as:
a reception unit configured to receive, from a client apparatus, a push transmission instruction concerning a media segment whose content data is divided (manifest file from content server, wherein the manifest file comprises chunk identifiers and location information to chunks that are stored at a particular delivery node. Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the bases of one chunk request message, wherein the delivery of the requested data is sent via push-based delivery of data (HTTP 2));
a transmission unit configured to push-transmit a media segment according to the push transmission instruction received by the reception unit to the client apparatus (Famaey, Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the basis of chunk request message, wherein the request is sent via push-based delivery of data).

However, Famaey fails to explicitly disclose and a control unit configured to, in a case in which a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is received from the client apparatus, cancel push transmission of the media segment identified by the identification information.

Fablet, from the same or similar field of endeavor, discloses and a control unit configured to, in a case in which a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is received from the client apparatus, cancel push transmission of the media segment identified by the identification information (Fablet, Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header. Page 30, lines 20-24, client requests MPD to server. Server identifies elements to push. Page 30, lines 36-37 – Page 31, lines 1-7, client sends message to server to reorder the priority of the data. In response to receiving this message, the server changes the schedule of the transmission. Page 33, lines 20-23, based on priority feedback from client, the transmission (i.e., push segment) is cancelled. Page 42, lines 14-16, user can cancel the transmission from the server).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Famaey in view of Fablet in order to further modify the method of requesting a plurality of chunks by a streaming client based on a request of 
One of ordinary skill in the art would have been motivated because clients will be able to anticipate the data that the server pushes and cancel any unwanted portions (Fablet – Abstract).


Regarding Claim 2, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein the identification information includes a URL, and the control unit cancels push transmission of a media segment specified based on the URL by the transmission unit (Famaey, Page 17, lines 3-36, upon selection of a link (e.g., URL) a manifest file is sent to the client, wherein the manifest file comprises one or more URLs associated with one or more domain names. These URLs may be used to generate HTTP GET messages for requesting the chunks from a delivery node, wherein the URL is used in order to generate an HTTP message for requesting a predetermined sequence of chinks from a delivery node. Page 24, lines 31-35 – Page 25, lines 1-13, chunk of the movie is canceled based on the subscribe update message that is added to the query-string of the request URL).

Regarding Claim 3, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein the push cancel instruction received by the reception unit is included in a header of a message from a web browser executed in the client apparatus (Famaey, Page 24, lines 22-37 – Page 25, lines 1-13, client determines that it is not interested in a chunk of the data so an update parameter is added to the query-string of the request URL. HTTP subscribe update message is sent, in which a chunk of the data which was requested as part of the original first HTTP subscribe request message is canceled and not sent to the client).

Regarding Claim 4, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein the identification information includes an identifier used to identify the push transmission instruction (Famaey, Page 24, lines 16-37 – Page 25, lines 1-13 and Page 33, lines25-31, client sends HTTP subscribe message in order to receive chunks of data, wherein push-based delivery of data is used. HTTP message includes a parameter added to the request URL),
and the control unit cancels push transmission of a media segment specified based on the identifier by the transmission unit (Famaey, Page 24, lines 16-37 – Page 25, lines 1-13, based on the parameter added to the query-string of the request URL and the identification of the session there is a determination as to whether or not a chunk of the requested data is canceled. As a consequence the chunk 'movie_c2_q2', which was requested as part of the original first HTTP subscribe request message, is never sent to the client and therefore this part of the original request is effectively cancelled).

Regarding Claim 5, the combination of Famaey and Fablet disclose the server apparatus according to claim 4 above, where Famaey further discloses wherein the identifier is assigned by the client apparatus and described in the push transmission instruction received by the reception unit (Famaey, Page 24, lines 22-37 – Page 25, lines 1-19, client determines that it is no longer interested in a variant of the chunk, so the clients sends a second HTTP subscribe message, which includes a parameter named “update”, wherein the parameter indicates if a chunk was requested or not. Based on the update parameter, the client effectively cancels delivery of the chunk that is not requested as part of the original HTTP chunk request message).

Regarding Claim 6, the combination of Famaey and Fablet disclose the server apparatus according to claim 4 above, where Famaey further discloses further comprising an assignment unit configured to assign the identifier to the push transmission instruction in accordance with reception of the push transmission instruction by the reception unit, wherein the transmission unit notifies the client apparatus of the identifier assigned by the assignment unit (Famaey, Page 24, lines 35-37 – Page 25, lines 3-13 and Page 33, lines 25-31, HTTP subscribe message is translated by the subscription translator in the delivery node. HTTP server in the delivery node responds to these messages by sending the HTTP response messages comprising the requested chunks to the client using push-based delivery of data).

Regarding Claim 7, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein the identification information includes time information concerning the push transmission instruction (Famaey, Page 17, lines 11-36, manifest file comprises one or more chunk identifiers for retrieving chunks and one or more URLs associated with one or more domain names. By combining the base URL(s), the chunk template and the chunk template parameters, a sequence of specific URLs may be determined for determining where the chunks can be retrieved. Other chunk parameters include $Time$, i.e., start time of the chunk. The client may use the base URL, the chunk template and the chunk template parameters in order to generate an HTTP message for requesting a predetermined sequence of chunks from a delivery node (i.e. the subscribe message). Page 19, lines 5-9, time attribute (i.e., time parameter which specifies a time interval that the delivery node needs to wait before sending the next chunk with a different value for that chunk template parameter),
and the control unit cancels push transmission of a media segment specified based on the time information by the transmission unit (Famaey, Page 22, lines 31-37, HTTP request timer module keeps track of the order of the requests that need to be sent out, and, in some embodiments, also the time when a chunk request has to be answered (responded to). Page 25, lines 3-13, canceling chunk movie based on HTTP subscribe update message. Page 27, lines 1-5, HTTP request timer module that manages timing of the HTTP subscribe messages it sends to delivery nodes and the HTTP chunk requests it sends to the client).

Regarding Claim 8, the combination of Famaey and Fablet disclose the server apparatus according to claim 7 above, where Famaey further discloses wherein the time information is time information concerning a transmission time of the push transmission instruction by the client apparatus (Famaey, Page 27, lines 1-5, In order to comply with the timing and order of the responses as requested by the client, a HTTP request timer module in the cache may manage the timing of the HTTP subscribe message(s) it sends to the delivery node and the HTTP chunk requests it sends to the client. The timing of the HTTP messages may include local storage of the generated HTTP responses until the 5 time comes to send the responses to the client in the order as requested. Page 28, lines 10-22, the HTTP client may also be configured to send response timing information (e.g. timestamp information) associated with the reception of HTTP responses by the client to the HTTP request timer module 714. In a further embodiment, the HTTP request timer module may be configured to use the response timing information for determining at what time responses may be sent by the HTTP server to a client).

Regarding Claim 9, the combination of Famaey and Fablet disclose the server apparatus according to claim 7 above, where Famaey further discloses wherein the time information is time information concerning a transmission time of a response to the push transmission instruction from the client apparatus (Page 28, lines 10-22, the HTTP client may also be configured to send response timing information (e.g. timestamp information) associated with the reception of HTTP responses by the client to the HTTP request timer module 714. In a further embodiment, the HTTP request timer module may be configured to use the response timing information for determining at what time responses may be sent by the HTTP server to a client).

Regarding Claim 10, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein the identification information includes type information of media data (Famaey, Page 17, lines 3-10, chunk identifiers identify the chunks building the video title or a part),
and the control unit cancels push transmission of a media segment specified based on the type information by the transmission unit (Famaey, Page 25, lines 3-13, based on the update subscribe message, which contain session identification, chunks will be canceled).

Regarding Claim 11, the combination of Famaey and Fablet disclose the server apparatus according to claim 10 above, where Famaey further discloses wherein the type information is information used to at least make a discrimination between video data, audio data, and other data (Famaey, Page 25, lines 9-13, chunk request message is for a movie).

Regarding Claim 12, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein in a case in which the push cancel instruction including information that designates cancel of all push transmissions is received from the client apparatus, the control unit cancels all push transmissions concerning the media segment by the transmission unit (Famaey, Page 25, lines 14-19, the client sends an empty HTTP subscribe message over the persistent connection to the delivery node, wherein the subscription translator in the delivery node interprets such empty HTTP subscribe message as a complete cancellation of the earlier HTTP subscribe message).

Regarding Claim 13, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein the control unit does not cancel push transmission of a media segment corresponding to another push transmission instruction received by the reception unit in one or a plurality of media segments corresponding to the push transmission instruction designated by the push cancel instruction, and cancels push transmission of a media segment that does not correspond to the other push transmission instruction in the one or the plurality of media segments corresponding to the push transmission instruction designated by the push cancel instruction (Famaey, Page 24, lines 31-37 – Page 25, lines 1-13, request is effectively canceled based on HTTP subscribe update message).

Regarding Claim 14, the combination of Famaey and Fablet disclose the server apparatus according to claim 1 above, where Famaey further discloses wherein in a case in which a push cancel instruction that designates a plurality of push transmission instructions is received from the client apparatus, the control unit cancels push transmission of a plurality of media segments according to Famaey, Page 24, lines 31-37 – Page 25, lines 1-19, request is effectively canceled based on HTTP subscribe update message).

Regarding Claim 15, the combination of Famaey and Fablet disclose he server apparatus according to claim 1 above, where Famaey further discloses wherein the identification information is described in MPD (Media Presentation Description) (Famaey, Page 2, lines 4-6, In MPEG DASH the manifest file is also referred to as the Media Presentation Description (MPD) and comprises chunks identifiers and one or more chunk locators,  e.g. URLs pointing to network nodes that are configured to deliver chunks. Page 16, lines 3-6. Client requests a manifest file from the content server, wherein the manifest file comprises chunk identifiers and location information that point to chunks that are stored at a particular delivery node. Page 28, lines 33-37 – Page 29, lines 1-, client requests an MPD associated with chunked content from a network node wherein the request URL of the HTTP GET message comprises a query parameter with a unique identifier of the client session. Page 29, lines 34-37, client’s request of MPD includes a header field that comprises MPD data).

Regarding Claim 16, Famaey discloses a client apparatus (Famaey, Fig 1, Page 15, lines 6-10, content delivery system comprising at least one server and one or more delivery nodes that are connected to clients) comprising:
at least one processor (Famaey, Fig 13, Page 32, lines 6-7, processor);
and a memory that is coupled to the at least one processor and stores one or more computer-readable instructions, wherein the computer-readable instructions cause, when executed by the at least one processor (Famaey, Fig 13 Page 32, lines 6-7, at least one processor coupled to memory elements), the at least one processor to function as:
Famaey, Page 15, lines 6-18, content delivery system for delivering multiple chunks to an adaptive streaming client on the basis of a chunk request message. Page 16, lines 3-9, client requests manifest file from content server, wherein the manifest file comprises chunk identifiers and location information to chunks that are stored at a particular delivery node. Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the bases of one chunk request message, wherein the delivery of the requested data is sent via push-based delivery of data (HTTP 2));
a reception unit configured to receive a media segment push-transmitted from the server apparatus in accordance with the push transmission instruction transmitted by the transmission unit (Famaey, Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the basis of chunk request message, wherein the request is sent via push-based delivery of data).

However, Famaey fails to explicitly disclose and a control unit configured to transmit, to the server apparatus, a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled in, thereby canceling push transmission of -5-Amendment for Application No.: 16/292117 Attorney Docket: 10169216WOUS01 the media segment identified by the identification information.

Fablet, from the same or similar field of endeavor, discloses and a control unit configured to transmit, to the server apparatus, a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled in, thereby canceling push identified by the identification information (Fablet, Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header. Page 30, lines 20-24, client requests MPD to server. Server identifies elements to push. Page 30, lines 36-37 – Page 31, lines 1-7, client sends message to server to reorder the priority of the data. In response to receiving this message, the server changes the schedule of the transmission. Page 33, lines 20-23, based on priority feedback from client, the transmission (i.e., push segment) is cancelled. Page 42, lines 14-16, user can cancel the transmission from the server).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Famaey in view of Fablet in order to further modify the method of requesting a plurality of chunks by a streaming client based on a request of Famaey with the method of managing streaming over communication networks from the teachings from the teachings of Fablet.
One of ordinary skill in the art would have been motivated because clients will be able to anticipate the data that the server pushes and cancel any unwanted portions (Fablet – Abstract).

Regarding Claim 17, Famaey discloses a method of controlling a server apparatus (Famaey, Fig 1, Page 15, lines 6-10, content delivery system comprising at least one server and one or more delivery nodes that are connected to clients), comprising:
receiving, from a client apparatus, a push transmission instruction concerning a media segment whose content data is divided (Famaey, Page 15, lines 6-18, content delivery system for delivering multiple chunks to an adaptive streaming client on the basis of a chunk request message. Page 16, lines 3-9, client requests manifest file from content server, wherein the manifest file comprises chunk identifiers and location information to chunks that are stored at a particular delivery node. Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the bases of one chunk request message, wherein the delivery of the requested data is sent via push-based delivery of data (HTTP 2)).

However, Famaey fails to explicitly disclose push-transmitting a media segment according to the push transmission instruction received from the client apparatus to the client apparatus in a case in which a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is not received from the client apparatus; and inhibiting push transmission of an untransmitted media segment on identified by the identification information in a case in which the request including, in the HTTP header, the identification information identifying the media segment and the push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is received from the client apparatus.

Fablet, from the same or similar field of endeavor, discloses push-transmitting a media segment according to the push transmission instruction received from the client apparatus to the client apparatus in a case in which a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is not received from the client apparatus (Fablet, Page 31, lines 30-37, server receives request from client, wherein the request identifies a specific media, referring to an MPD file. The server then sends the data according to a defined order. Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header.);
identified by the identification information in a case in which the request including, in the HTTP header, the identification information identifying the media segment and the push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is received from the client apparatus (Fablet, Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header. Page 30, lines 20-24, client requests MPD to server. Server identifies elements to push. Page 30, lines 36-37 – Page 31, lines 1-7, client sends message to server to reorder the priority of the data. In response to receiving this message, the server changes the schedule of the transmission. Page 33, lines 20-23, based on priority feedback from client, the transmission (i.e., push segment) is cancelled. Page 42, lines 14-16, user can cancel the transmission from the server).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Famaey in view of Fablet in order to further modify the method of requesting a plurality of chunks by a streaming client based on a request of Famaey with the method of managing streaming over communication networks from the teachings from the teachings of Fablet.
One of ordinary skill in the art would have been motivated because clients will be able to anticipate the data that the server pushes and cancel any unwanted portions (Fablet – Abstract).


Regarding Claim 18, Famaey discloses a method of controlling a client apparatus (Famaey, Fig 1, Page 15, lines 6-10, content delivery system comprising at least one server and one or more delivery nodes that are connected to clients), comprising:
Famaey, Page 15, lines 6-18, content delivery system for delivering multiple chunks to an adaptive streaming client on the basis of a chunk request message. Page 16, lines 3-9, client requests manifest file from content server, wherein the manifest file comprises chunk identifiers and location information to chunks that are stored at a particular delivery node. Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the bases of one chunk request message, wherein the delivery of the requested data is sent via push-based delivery of data (HTTP 2)).

However, Famaey fails to explicitly disclose and transmitting, to the server apparatus, a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push -6-Amendment for Applicalion No.: 16/292117 Attorney Docke: 10169216WOUSO1 transmission for the media segment identified by the identification information is to be canceled, thereby canceling push transmission of the media segment identified by the identification information.
Fablet, from the same or similar field of endeavor, discloses and transmitting, to the server apparatus, a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push -6-Amendment for Applicalion No.: 16/292117 Attorney Docke: 10169216WOUSO1 transmission for the media segment identified by the identification information is to be canceled, thereby canceling push transmission of the media segment identified by the identification information (Fablet, Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header. Page 30, lines 20-24, client requests MPD to server. Server identifies elements to push. Page 30, lines 36-37 – Page 31, lines 1-7, client sends message to server to reorder the priority of the data. In response to receiving this message, the server changes the schedule of the transmission. Page 33, lines 20-23, based on priority feedback from client, the transmission (i.e., push segment) is cancelled. Page 42, lines 14-16, user can cancel the transmission from the server).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Famaey in view of Fablet in order to further modify the method of requesting a plurality of chunks by a streaming client based on a request of Famaey with the method of managing streaming over communication networks from the teachings from the teachings of Fablet.
One of ordinary skill in the art would have been motivated because clients will be able to anticipate the data that the server pushes and cancel any unwanted portions (Fablet – Abstract).





Regarding Claim 19, Famaey discloses a non-transitory computer-readable storage medium storing a program for causing a computer to perform a method of controlling a server apparatus (Famaey, Fig 1, Page 15, lines 6-10, content delivery system comprising at least one server and one or more delivery nodes that are connected to clients), the method comprising:
receiving, from a client apparatus, a push transmission instruction concerning a media segment whose content data is divided (Famaey, Page 15, lines 6-18, content delivery system for delivering multiple chunks to an adaptive streaming client on the basis of a chunk request message. Page 16, lines 3-9, client requests manifest file from content server, wherein the manifest file comprises chunk identifiers and location information to chunks that are stored at a particular delivery node. Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the bases of one chunk request message, wherein the delivery of the requested data is sent via push-based delivery of data (HTTP 2)).

However, Famaey fails to explicitly disclose push-transmitting a media segment according to the push transmission instruction received from the client apparatus to the client apparatus in a case in which a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is not received from the client apparatus; and inhibiting push transmission of an untransmitted media segment on identified by the identification information in a case in which the request including, in the HTTP header, the identification information identifying the media segment and the push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is received from the client apparatus.

Fablet, from the same or similar field of endeavor, discloses push-transmitting a media segment according to the push transmission instruction received from the client apparatus to the client apparatus in a case in which a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is not received from the client apparatus (Fablet, Page 31, lines 30-37, server receives request from client, wherein the request identifies a specific media, referring to an MPD file. The server then sends the data according to a defined order. Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header.);
identified by the identification information in a case in which the request including, in the HTTP header, the identification information identifying the media segment and the push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled is received from the client apparatus (Fablet, Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header. Page 30, lines 20-24, client requests MPD to server. Server identifies elements to push. Page 30, lines 36-37 – Page 31, lines 1-7, client sends message to server to reorder the priority of the data. In response to receiving this message, the server changes the schedule of the transmission. Page 33, lines 20-23, based on priority feedback from client, the transmission (i.e., push segment) is cancelled. Page 42, lines 14-16, user can cancel the transmission from the server).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Famaey in view of Fablet in order to further modify the method of requesting a plurality of chunks by a streaming client based on a request of Famaey with the method of managing streaming over communication networks from the teachings from the teachings of Fablet.
One of ordinary skill in the art would have been motivated because clients will be able to anticipate the data that the server pushes and cancel any unwanted portions (Fablet – Abstract).


Regarding Claim 20, Famaey discloses a non-transitory computer-readable storage medium storing a program for causing a computer to perform a method of controlling a client apparatus Famaey, Fig 1, Page 15, lines 6-10, content delivery system comprising at least one server and one or more delivery nodes that are connected to clients), the method comprising: -7-Amendment for Application No.: 16/292117 Attorney Docket: 10169216WOUS01
transmitting, to a server apparatus, a push transmission instruction concerning a media segment whose content data is divided (Famaey, Page 15, lines 6-18, content delivery system for delivering multiple chunks to an adaptive streaming client on the basis of a chunk request message. Page 16, lines 3-9, client requests manifest file from content server, wherein the manifest file comprises chunk identifiers and location information to chunks that are stored at a particular delivery node. Page 33, lines 25-29, delivering multiple chunks to an adaptive streaming client on the bases of one chunk request message, wherein the delivery of the requested data is sent via push-based delivery of data (HTTP 2)).

However, Famaey fails to explicitly disclose and transmitting, to the server apparatus, a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled, thereby canceling push transmission of the media segment identified by the identification information.

Fablet, from the same or similar field of endeavor, discloses and transmitting, to the server apparatus, a request including, in an HTTP header, identification information identifying a media segment and a push cancel instruction indicating that push transmission for the media segment identified by the identification information is to be canceled, thereby canceling push transmission of the media segment identified by the identification information (Fablet, Page 51, lines 1-5, push policy transmitted in a dedicated HTTP header. Page 30, lines 20-24, client requests MPD to server. Server identifies elements to push. Page 30, lines 36-37 – Page 31, lines 1-7, client sends message to server to reorder the priority of the data. In response to receiving this message, the server changes the schedule of the transmission. Page 33, lines 20-23, based on priority feedback from client, the transmission (i.e., push segment) is cancelled. Page 42, lines 14-16, user can cancel the transmission from the server).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Famaey in view of Fablet in order to further modify the method of requesting a plurality of chunks by a streaming client based on a request of Famaey with the method of managing streaming over communication networks from the teachings from the teachings of Fablet.
One of ordinary skill in the art would have been motivated because clients will be able to anticipate the data that the server pushes and cancel any unwanted portions (Fablet – Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446